Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered September 27, 1989, which revoked defendant’s probation and imposed a sentence of imprisonment.
The record in this case establishes that there are no nonfrivolous issues which could be raised on defendant’s appeal. Therefore, the application for leave to withdraw by defense counsel is granted and the judgment is affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Judgment affirmed, and application to be relieved of assignment granted. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.